DETAILED ACTION
Claims 1, 11 and 20 have been amended.
Claims 2, 4, 5, 7-9, 12, 13, 15 and 17-19 have been cancelled
Claim 23 has been added.
Claims 1, 3, 6, 10, 11, 14, 16 and 20-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, regarding the 103 rejection of claim 1 (see applicant’s remarks; pages 8-11) have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the limitation “wherein the instructions to determine comprise instructions to identify the action previously taken in response to a previous detection of the at least one user device signature” is recited.  However, independent claim 11 (from which claim 14 depends) recites “determine, using a processor, one or more actions…based on the at least one unknown user device signature…wherein the unknown user device signature has never been previously detected by the one or more detecting devices within the area”.  In other words, in claim 14, the instructions to determine comprise identifying the action in response to a previous detection of the user device signature (emphasis added), while in claim 11 the one or more actions are determined wherein the unknown user device signature has never been previously detected (emphasis added).
It is unclear how actions are determined based on the user device signature never being previously detected, as well as, the same actions being determined in response to a previous detection of the user device signature.  
Therefore, it appears that the limitations of claim 14 are contradictory to the limitations of claim 11, and as such, render the claim indefinite.
For purpose of examination, the examiner interprets the “previous detection” of claim 14 as the subsequent detection of the initial detection in claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 10, 11, 14, 16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. 2016/0210832 A1) in view of Kinney et al. (U.S. 2018/0144615 A1).
Regarding claims 1, 11 and 20, Williams discloses a method, comprising: 
receiving, at a hub information handling device (system/receiving device), at least one unknown user device signature (identifying information, e.g. MAC address and signal strength) sent from a device of a user in an area and detected by one or more detecting devices (wireless detecting device”, and identifying information about the wireless device such as a MAC address and signal strength, i.e. detecting the “user device signature”.  The wireless device may be an unknown device such as a neighbor’s smartphone.  The examiner notes that the “detecting devices” may be a network and detecting of the user device signature may be accomplished using wireless signals.  Further, the “user device signature” may be device identifiers or a specific signal or signal pattern associated with the device or user such as a wireless signal; see applicant’s specification as filed; paragraph 0028);
determining, using a processor, one or more actions to be performed within the area based on the at least one unknown user device signature (identifying information, e.g. MAC address and signal strength) (see Williams; paragraphs 0047 and 0048; Williams discloses the identifying information, i.e. “user device signature”, is used to access a database to determine if the identified wireless device, such as a neighbor’s smartphone, is in the database.  If the device is not in the database, a determination is made as to whether an action is defined upon detection of the unknown device), 
wherein the unknown user device signature has never been previously detected by the one or more detecting devices within the area (see Williams; paragraphs 0047 and 0048; Williams discloses detecting an unknown device, such as a neighbor’s smartphone, and determining if it is in a database of registered or identified devices, i.e. devices that have been has never been previously detected”), and 
wherein the one or more actions are automatically associated with the at least one unknown user device signature (identifying information, e.g. MAC address and signal strength) (see Williams; paragraphs 0046 and 0048; Williams discloses performing an action based on detection of the unknown device using identifying information.  Further, when the unknown device is not in the database, additional information can be used, i.e. “automatically associated” to further define any action taken); 
performing the one or more actions associated with the at least one unknown user device signature (identifying information, e.g. MAC address and signal strength) sent from the device of the user within the area (see Williams; paragraphs 0046 and 0048; Williams discloses the action that is defined is then performed); and
storing the one or more actions associated with the presence of the unknown user device signature in a data store (see Williams; paragraphs 0037, 0047and 0048; Williams discloses the database includes detection logs, i.e. “storing”, and actions to take in response to devices that have been detected.  If the unknown device is not in the database, determination of the action is made.  And as such, since the unknown device has now been detected it will be included in the database).
While Williams discloses “determining, using a processor, one or more actions to be performed within the area based on the at least one unknown user device signature”, as discussed above, Williams does not explicitly disclose wherein the determining comprises identifying an effect of the presence of the user within the area and identifying the one or more 
In analogous art, Kinney discloses wherein the determining comprises identifying an effect of the presence of the user within the area and identifying the one or more actions corresponding to the effect and that are responsive to the effect and accommodates the user (see Kinney; paragraphs 0052, 0065, 0127, 0115; Kinney discloses scenes with associated available actions.  A server may receive data indicating that a user's phone is connected to the WiFi of a property. The server may then determine that the user associated with the phone is within the property, i.e. “effect of the presence of the user within the area”.  The user may be a guest that brings scenes, including associated actions, from their own home to the property.  In other words, the guest scene including an associated action “accommodates the user” by the guest having the same actions performed at the property that are performed in their own home). 
One of ordinary skill in the art would have been motivated to combine Williams and Kinney because they both disclose the feature of controlling devices in home automation, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate actions accommodating the user  as taught by Kinney into the system of Williams in order to provide the benefit of scalability by allowing the unknown device of Williams (see Williams; paragraph 0047) to be implemented as a guest, and thus the predefined settings (see Williams; paragraph 0020) being settings from the guest’s own home.
Further, Williams discloses the additional limitations of claim 11, a processor and memory device that stores instructions executable by the processor (see Williams; paragraph 0033; Williams discloses the device includes a processor); of claim 20, a storage device that 
Regarding claim 3, Williams and Kinney disclose all the limitations of claim 1, as discussed above, and further the combination of Williams and Kinney clearly discloses wherein the action is based upon a number of detected user device signatures (see Williams; paragraph 0020; Williams discloses if the home automation controller detects there are several unregistered devices, i.e. “based upon a number of detected user device signatures”, that have been detected over an extended period on a Friday night, the home automation controller could be set to interpret this situation as a party and the home automation controller could then proactively take action to change the lighting, music, and/or play a video loop of a fireplace on the television).
Regarding claims 6 and 16, Williams and Kinney disclose all the limitations of claims 1 and 11, as discussed above, and further the combination of Williams and Kinney clearly discloses wherein upon subsequent detection of the at least one user device signature, the performed one or more actions is automatically performed (see Williams; paragraphs 0047 and 0048; Williams discloses the identifying information, i.e. “user device signature”, is used to access a database of previously identified, i.e. “subsequent detection”, devices and performing the defined actions.  As such, when the identifying information, of the unknown device, has been detected once, the device is included in the database).
Regarding claim 10, Williams and Kinney disclose all the limitations of claim 1, as discussed above, and further the combination of Williams and Kinney clearly discloses wherein the information handling device comprises a device within a group of interconnected devices (see Williams; paragraphs 0020 and 0025 and Figure 1; Williams discloses the receiving device, group of interconnected devices”, controlled by the controller.). 
Regarding claim 14, Williams and Kinney disclose all the limitations of claim 11, as discussed above, and further the combination of Williams and Kinney clearly discloses wherein the determining comprises identifying the action previously taken in response to a previous detection of the at least one user device signature (see Williams; paragraphs  0037, 0047 and 0048; Williams discloses the database includes detection logs, such as devices that have been previously detected and various scenarios.  Further, the database includes actions to take based on the scenarios.  Therefore, the unknown device is not in the database but after the first detection, log of the detection, it will be included in the database).
Regarding claim 21, Williams and Kinney disclose all the limitations of claim 1, as discussed above, and further the combination of Williams and Kinney clearly discloses wherein the performing the one or more actions comprises performing the one or more actions subsequent to receiving user confirmation to perform the action (see Kinney; paragraph 0168; Kinney discloses notification for an action allows an authorized user to allow or deny the action).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 22, Williams and Kinney disclose all the limitations of claim 1, as discussed above, and further the combination of Williams and Kinney clearly discloses wherein specifically identifying the user and wherein the one or more action is based upon the identified user (see Kinney; paragraph 0168; Kinney discloses the server detects that the scene applied to the property includes notifying an authorized user of the guest's attempted actions. In some examples, the notification includes the guest's name).

Regarding claim 23, Williams and Kinney disclose all the limitations of claim 6, as discussed above, and further the combination of Williams and Kinney clearly discloses wherein the automatically performing is based upon a previously stored approval (see Kinney; paragraphs 0100, 0127 and 0168; Kinney discloses a user profile, as well as, a history of actions taken.  Further, notification for an action allows an authorized user to allow or deny the action.  Therefore, since there is a history of actions taken, the actions that required an authorized user to allow or deny would be included in the history).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Winegar et al. (U.S. 10,713,873 B1) discloses home automation profile for a guest.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        02/23/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442